Exhibit 10.1

RESTRICTED STOCK UNIT AGREEMENT (PERFORMANCE SHARES)

PURSUANT TO THE

CIVITAS SOLUTIONS, INC. 2014 OMNIBUS INCENTIVE PLAN

*  *  *  *  *

 

Participant:    [                    ] Grant Date:    [                    ]

Target Number of Restricted Stock Units (the “Target RSUs”):
[                    ]

Maximum Number of Shares of Common Stock that may be issued pursuant to this
Agreement (the “Maximum Shares”): [                    ]1

*  *  *  *  *

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (PERFORMANCE SHARES) (this
“Agreement”), dated as of the Grant Date specified above, is entered into by and
between Civitas Solutions, Inc., a corporation organized in the State of
Delaware (the “Company”), and the Participant specified above, pursuant to the
Civitas Solutions, Inc. 2014 Omnibus Incentive Plan, as in effect and as amended
from time to time (the “Plan”), which is administered by the Committee; and

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

1. Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the Restricted
Stock Unit Award provided hereunder), all of which terms and provisions are made
a part of and incorporated in this Agreement as if they were each expressly set
forth herein. Any capitalized term not defined in this Agreement shall have the
same meaning as is ascribed thereto in the Plan. The Participant hereby
acknowledges receipt of a true copy of the Plan and that the Participant has
read the Plan carefully and fully understands its content. In the event of any
conflict between the terms of this Agreement and the terms of the Plan, the
terms of this Agreement shall control.

2. Grant of Restricted Stock Unit Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Target RSUs
specified above, with the actual number of shares of Common Stock to be issued
pursuant to this Award contingent upon satisfaction of the vesting conditions
described in Section 3 hereof, subject to Section 4, which may not exceed the
Maximum Shares. Except as otherwise provided by the Plan, the Participant agrees
and understands that nothing contained in this Agreement provides,

 

1 

NTD: Maximum number of shares to equal 250% of the target.



--------------------------------------------------------------------------------

or is intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason, and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of the shares of Common Stock
underlying the RSUs, except as otherwise specifically provided for in the Plan
or this Agreement.

3. Vesting.

(a) The RSUs subject to this Award shall be subject to both a time-based vesting
condition (the “Time-Based Condition”) and a performance-based vesting condition
(the “Performance Condition”), as described herein. Except as expressly provided
herein, none of the RSUs (or any portion thereof) shall be “vested” for purposes
of this Agreement unless and until both the Time-Based Condition and the
Performance Condition for such RSUs are satisfied. The number of RSUs that are
“vested” for purposes of this Agreement at any time shall equal the product of
(i) the number of the RSUs that have satisfied the Time-Based Condition and
(ii) the percentage level at which the Performance Condition has been satisfied.

(i) The Time-Based Condition for the RSUs shall be satisfied on September 30,
2018, subject to the Participant not incurring a Termination prior to such date.
There shall be no proportionate or partial satisfaction of the Time-Based
Condition prior to such date, except as specifically provided in this Agreement.

(ii) The percentage level at which the Performance Condition shall be satisfied
shall be based upon the level at which the Adjusted EBITDA performance goal (as
defined below) is satisfied, but then as further modified by the level at which
the Relative TSR (as defined below) performance goal is satisfied, in each case
as determined pursuant to the table below. More specifically, the total
percentage level at which the Performance Condition is satisfied shall be
determined by the Committee following the end of the Company’s fiscal year
ending September 30, 2018 and shall equal the product of (x) the percentage
determined based upon the level at which Adjusted EBITDA is satisfied,
determined in accordance with the first table below and (y) the TSR modifier
determined based upon Relative TSR for the performance period, determined in
accordance with the second table below.

 

2



--------------------------------------------------------------------------------

ADJUSTED EBITDA

 

Level of Performance

   Adjusted EBITDA   Preliminary Percentage for
which the Performance
Condition is Satisfied  

Threshold

   92.7% of Target     50 % 

Target

   100% of Target     100 % 

Maximum

   107.3% of Target     200 % 

RELATIVE TSR MODIFIER

 

Relative TSR

   TSR MODIFIER  

Less than 25%

     75 % 

25% or greater but less than 75%

     100 % 

75% or greater

     125 % 

For purposes of this Section 3(a), (A) the term “Adjusted EBITDA” shall mean the
“Adjusted EBITDA” as defined for purposes of the Company’s earnings release
disseminated to its shareholders and furnished on a Form 8-K, or similar public
disclosure documents, determined for the Company’s fiscal year ending
September 30, 2018 (the “Performance Period”), as determined by the Committee in
its reasonable discretion. The “Target” level associated with Adjusted EBITDA
shall be established by the Committee, and will be communicated in writing
separately to the Participant by the Company within thirty (30) days following
the date first above written. For the avoidance of doubt, in no event shall the
Performance Condition be deemed satisfied unless Adjusted EBITDA equals or
exceeds the threshold level provided in the table above. To the extent that
actual Adjusted EBITDA is between the threshold and target levels or between the
target and maximum levels described in the table above, the percentage at which
the Performance Condition is satisfied shall be determined on a pro rata basis
using straight-line interpolation; provided that the Performance Condition shall
not be satisfied and no Target RSUs shall become vested if the actual Adjusted
EBITDA is less than the threshold level of performance; and provided, further,
that the maximum number of Target RSUs that satisfy the Performance Condition
shall not exceed 200% of the Target RSUs.

 

3



--------------------------------------------------------------------------------

For purposes of this Section 3(a), the term “Relative TSR” shall mean a
percentage ratio determined where (x) the numerator is the total shareholder
return of the Company’s Common Stock (expressed as a percentage) and (y) the
denominator is the total shareholder return of the Russell 2000 Healthcare Index
(expressed as a percentage), in each case as determined for the period beginning
October 1, 2015 and ending September 30, 2018 on the assumption that an investor
invested $100 in each of the Company’s Common Stock and the Russell 2000
Healthcare Index on October 1, 2015, as determined by the Committee in its
reasonable discretion. There shall be no prorated or partial determination of
the TSR modifier, it shall be either 75%, 100% or 125%, depending upon the range
of Relative TSR.

For example, if following the end of the Performance Period the Committee
determines that the level at which the Adjusted EBITDA is satisfied is 95% of
Target, and Relative TSR is 55%, the percentage level at which the Performance
Condition has been satisfied shall be 82.88%, which is equal to the product of
the preliminary percentage at which the Performance Condition is satisfied
(82.88%, after apply straight-line interpolation) and the TSR Modifier (100%).

(b) Change in Control. For the avoidance of doubt, (i) a Change in Control shall
not result in the accelerated vesting of either the Time-Based Condition or the
Performance Condition, and (ii) in connection with a Change in Control or any
other event described in Section 4.2 of the Plan, the Committee shall have the
discretion to adjust the RSUs and the Performance Condition as provided in the
Plan.

(c) Forfeiture.

(i) All RSUs for which the Time-Based Condition has not been satisfied prior to
a Participant’s Termination for any reason (after taking into account the
accelerated satisfaction of the Time-Based Condition as provided below) shall be
immediately forfeited upon such Termination and the Participant shall have no
further rights to such RSUs hereunder.

(ii) Notwithstanding the prior paragraph, in the event of the Participant’s
Termination (x) by the Participant for “Good Reason”, (y) by the Company other
than for “Cause” or (z) due to the Participant’s “Retirement”, in each case
following October 1, 2016, the Time-Based Condition shall be immediately
satisfied in a prorated amount (rounded down to the nearest whole number of
RSUs) equal to the product of (i) the Target RSUs and (ii) the percent as
determined in accordance with the table below.

 

Date of Termination

   Percent  

Between October 1, 2016 and September 30, 2017

     33.33 % 

Between October 1, 2017 and September 30, 2018

     66.66 % 

On or after October 1, 2018

     100 % 

 

4



--------------------------------------------------------------------------------

To the extent that any RSUs have satisfied the Time-Based Condition as of the
Participant’s Termination, such RSUs shall remain outstanding until the end of
the Performance Period and shall have the opportunity to vest at such time
determined based upon the percentage level at which the Performance Condition is
satisfied.

(iii) Notwithstanding the foregoing, in the event of the Participant’s
Termination due to the Participant’s death or Disability, the Time-Based
Condition for all of the RSUs shall be immediately satisfied in full and the
Performance Condition shall be immediately satisfied at 100%.

(iv) For purposes of this agreement, “Cause” and “Good Reason” shall have the
meaning given such term in the definitive employment agreement between the
Participant and the Company or any of its subsidiaries, provided, however that
if there is no such agreement or no such defined term exists, no Termination
shall be deemed to be without “Cause” or for “Good Reason” hereunder. For
purposes of this Agreement, “Retirement” shall mean a Termination by the
Participant following the date the either (x) the Participant has reached age
sixty (60) (or such younger age with the consent of the Committee) and has
completed ten (10) years of service with the Company, or (y) the Participant has
reached age sixty five (65) (or such younger age with the consent of the
Committee) and has completed at least five (5) years of service with the
Company, in each case as determined by the Committee.

(v) Any RSUs that do not become fully vested as of the end of the Performance
Period shall expire immediately following the date that the Committee determines
the level at which the Performance Condition is satisfied.

4. Delivery of Shares. Following the satisfaction of both the Time-Based
Condition and the Performance Condition with respect to any part of the RSUs
granted hereunder, the Participant shall receive the number of shares of Common
Stock that correspond to the number of such RSUs, which shall be delivered no
later than March 15 of the calendar year following the calendar year in which or
with respect to which both such vesting conditions were satisfied.

5. Dividends; Rights as Stockholder. Cash dividends on shares of Common Stock
issuable hereunder shall be credited to a dividend book entry account on behalf
of the Participant with respect to each RSU granted to the Participant, provided
that such cash dividends shall not be deemed to be reinvested in shares of
Common Stock and shall be held uninvested and without interest and paid in cash
at the same time that the shares of Common Stock underlying the RSUs are
delivered to the Participant in accordance with the provisions hereof. Stock
dividends on shares of Common Stock shall be credited to a dividend book entry
account on behalf of the

 

5



--------------------------------------------------------------------------------

Participant with respect to each RSU granted to the Participant, provided that
such stock dividends shall be paid in shares of Common Stock at the same time
that the shares of Common Stock underlying the RSUs are delivered to the
Participant in accordance with the provisions hereof. Except as otherwise
provided herein, the Participant shall have no rights as a stockholder with
respect to any shares of Common Stock covered by any RSU unless and until the
Participant has become the holder of record of such shares.

6. Non-Transferability. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, unless
and until payment is made in respect of vested RSUs in accordance with the
provisions hereof and the Participant has become the holder of record of the
vested shares of Common Stock issuable hereunder.

7. Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.

8. Withholding of Tax. The Company shall have the power and the right to deduct
or withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy any federal, state, local and foreign taxes of any kind
(including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the RSUs and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any shares of Common Stock
otherwise required to be issued pursuant to this Agreement. Any minimum
statutorily required withholding obligation with regard to the Participant may
be satisfied by reducing the amount of cash or shares of Common Stock otherwise
deliverable to the Participant hereunder.

9. Legend. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Common Stock issued pursuant to this Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares of Common Stock acquired
pursuant to this Agreement in the possession of the Participant in order to
carry out the provisions of this Section 9.

10. Securities Representations. This Agreement is being entered into by the
Company in reliance upon the following express representations and warranties of
the Participant. The Participant hereby acknowledges, represents and warrants
that:

(a) The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act and in this connection
the Company is relying in part on the Participant’s representations set forth in
this Section 10.

(b) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the shares of Common Stock issuable hereunder must be held
indefinitely unless an exemption from any applicable resale restrictions is
available or the

 

6



--------------------------------------------------------------------------------

Company files an additional registration statement (or a “re-offer prospectus”)
with regard to such shares of Common Stock and the Company is under no
obligation to register such shares of Common Stock (or to file a “re-offer
prospectus”).

(c) If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and
(ii) any sale of the shares of Common Stock issuable hereunder may be made only
in limited amounts in accordance with the terms and conditions of Rule 144 or
any exemption therefrom.

11. Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.

12. Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

13. No Right to Employment. Any questions as to whether and when there has been
a Termination and the cause of such Termination shall be determined in the sole
discretion of the Committee. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company, its Subsidiaries or its Affiliates to
terminate the Participant’s employment or service at any time, for any reason
and with or without Cause.

14. Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the RSUs awarded under this Agreement
for legitimate business purposes. This authorization and consent is freely given
by the Participant.

15. Compliance with Laws. The grant of RSUs and the issuance of shares of Common
Stock hereunder shall be subject to, and shall comply with, any applicable
requirements of any foreign and U.S. federal and state securities laws, rules
and regulations (including, without limitation, the provisions of the Securities
Act, the Exchange Act and in each case any respective rules and regulations
promulgated thereunder) and any other law, rule regulation or exchange
requirement applicable thereto. The Company shall not be obligated to issue the
RSUs or any shares of Common Stock pursuant to this Agreement if any such
issuance

 

7



--------------------------------------------------------------------------------

would violate any such requirements. As a condition to the settlement of the
RSUs, the Company may require the Participant to satisfy any qualifications that
may be necessary or appropriate to evidence compliance with any applicable law
or regulation.

16. Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the RSUs are intended to be exempt from the applicable requirements of
Section 409A of the Code and shall be limited, construed and interpreted in
accordance with such intent as is reasonable under the circumstances.

17. Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.

18. Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

19. Counterparts. This Agreement may be executed in one or more counterparts and
by facsimile or other electronic submission, each of which shall be deemed to be
an original, but all of which shall constitute one and the same instrument.

20. Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as either
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.

21. Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

22. Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.

*  *  *  *  *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CIVITAS SOLUTIONS, INC. By:  

 

Name:  

 

Title:  

 

PARTICIPANT Name:  

 

Signature Page to Restricted Stock Unit Agreement